133 F.3d 922
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In re JONES TRUCK LINES, INC., Debtor-In-Possession,JONES TRUCK LINES, INC., Plaintiff-Appellant,v.TARGET STORES, a Division of Dayton Hudson Corporation,Defendant-Appellee.
No. 96-4184.
United States Court of Appeals, Eighth Circuit.
Dec. 19, 1997.

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Jones Truck Lines, Inc., the debtor, appeals the district court's1 affirmance of the bankruptcy court's2 decision allowing Target Stores to set off its debt to Jones.  After reviewing the parties' submissions, we conclude the bankruptcy court's analysis was correct.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable H. Franklin Waters, United States District Judge for the Western District of Arkansas


2
 The Honorable James G. Mixon, Chief Judge, United States Bankruptcy Court for the Western District of Arkansas